Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first Office Action for the serial number 16/913,601, SUPPORTING STAND, filed on 6/26/20.

Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species I	Figures 1-2
Species II	Figures 3 and 7
Species III	Figures 4-5
Species IV	Figure 6
Species V	Figure 8
 The species are independent or distinct because there are plurality different designs of stand. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, none of claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  There are plurality different designs of stand which put serious burden on examiner to search outside of his art unit.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ken Muncy on 9/13/21 a provisional election was made with traverse to prosecute the invention of species I, claims 1-4 and 14-15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 5-13 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 5 and 8, claim 3, line 3 and claim 4, line 3, “first putty layer” is indefinite because the applicant elected species I figures 1-2 and it doesn’t read on the limitation with “first putty layer”. It should be deleted for clarification.
Claims 2-4 and 14-15 are rejected as depending on rejected claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication # 2015/0102185 to Ho. in view of US Patent Application Publication # 2018/0087711 to Yen.
Ho teaches a supporting stand comprising a base (10) being placed on the working surface, a frame (30) being disposed on the base and including two side plates, a top plate, at least one supporting plate (on the back wall of element 36) and an accommodating space (36) surrounded and defined by the side plates, the top plate and at least one supporting plate.  The stand includes a bearing module (61) being disposed in the accommodating space and bearing the display.  The side plates and the at least one supporting plate is an integrally-formed one piece.  Each of the side plates includes a first edge, a second edge corresponding to the first edge, a top edge and a bottom edge, wherein the first edges and the second edges are adjacent to the top plate, the at least one supporting plate is adjacent to the first edges, and the frame is connected to the base through the bottom edges of the side plate.  A length of the first edges and a length of the second edges are different.  The first direction and the second direction are non-parallel to each other and include an angle smaller than 90 degrees therebetween.  The bearing module includes at least one slide rail (track rails, section 0028) and a slider rail (61).  The at least one slide rail is fixed to the frame and the slider is slidably disposed on the at least one slide rail and slides with respect to the frame.  The stand includes a backboard (55) covering at least one supporting plate from a side adjacent to the first edges of the side plates. 
Ho teaches the side plates and the at least one supporting plate is an integrally-formed one piece but fails they are integrally-formed one-piece metal extrusion.  Yen teaches the metal extrusion (see abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ho’s integrally-formed one piece with metal extrusion as taught by Yen to “reduce the manufacturing cost and simplify the manufacturing processes” (see section 0007 in Yen’s invention).

    PNG
    media_image1.png
    918
    931
    media_image1.png
    Greyscale
	

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ho in view of Yen and in further view of US Patent # 7,551,432 to Bockheim et al.
Ho in view of Yen teaches the frame but fails to teach the frame includes a paint layer.  Bockheim et al. teaches the paint layer (column 4, lines 65-66).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included the . 
	


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure
US Patent Application Publication # 2007/0217134 A1 to Shin
US Patent Application Publication # 2008/0210841 to Tseng
US Patent Application Publication # 2017/0219158 to Chin et al.
The cited references above teach the monitor stand.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED J WUJCIAK whose telephone number is (571)272-6827.  The examiner can normally be reached on Monday-Friday 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


ALFRED J. WUJCIAK
Examiner
Art Unit 3632



/ALFRED J WUJCIAK/               Primary Examiner, Art Unit 3632                                                                                                                                                                                         9/17/21